
	
		I
		111th CONGRESS
		1st Session
		H. R. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for increases in widow’s and widower’s insurance benefits by reason of delayed
		  retirement.
	
	
		1.Increase in widow’s and
			 widower’s insurance benefits by reason of delayed retirement
			(a)Delayed
			 retirement credit for widow’s and widower’s benefits
				(1)In
			 generalSection 202(w) of the Social Security Act (42 U.S.C. 402(w)) is
			 amended—
					(A)in paragraph (1)
			 by striking old-age insurance benefit and inserting
			 old-age, widow’s, or widower’s insurance benefit;
					(B)in paragraph (2),
			 by striking the number of increment months for any individual in
			 the matter preceding subparagraph (A) and inserting the number of
			 increment months for any individual to whom an old-age, widow’s, or widower’s
			 insurance benefit is payable as described in paragraph (1); and
					(C)by striking
			 and at the end of paragraph (2)(A), and by striking paragraph
			 (2)(B) and inserting the following:
						
							(B)with respect to which—
								(i)in the case of an individual to
				whom an old-age insurance benefit is payable, such individual was a fully
				insured individual (as defined in section 214(a)) and—
									(I)was not entitled to such a benefit,
				or
									(II)was so entitled but did not receive
				benefits pursuant to a request by such individual that benefits not be paid,
				or
									(ii)in the case of an individual to
				whom a widow’s or widower’s insurance benefit is payable, such individual
				satisfied subparagraphs (A), (B), and (D) of subsection (e)(1) or (f)(1)
				and—
									(I)was not entitled to such a
				benefit,
									(II)was so entitled but suffered deductions
				under section 203(b) or 203(c) in amounts equal to the amount of such benefit,
				or
									(III)was so entitled but did not receive
				benefits pursuant to a request by such individual that benefits not be paid,
				and
									(C)with respect to which such individual
				was not subject to a penalty under section
				1129A.
							.
					(2)Conforming
			 amendments to Section 202(w)
					(A)Section 202(w)(3)
			 of such Act (42 U.S.C. 402(w)(3)) is amended by striking old-age
			 each place it appears and inserting old-age, widow’s, or
			 widower’s.
					(B)Section 202(w)(5)
			 of such Act (42 U.S.C. 402(w)(5)) is amended—
						(i)by
			 striking If an individual’s primary insurance amount and
			 inserting If the primary insurance amount on which an individual’s
			 old-age, widow’s, or widower’s insurance benefit is based;
						(ii)by
			 striking old-age each place it appears and inserting
			 old-age, widow’s, or widower’s;
						(iii)by
			 striking his primary insurance amount each place it appears and
			 inserting the primary insurance amount; and
						(iv)by
			 striking he and his each place they appear and
			 inserting such individual and such individual’s,
			 respectively.
						(C)Section 202(w)(6)
			 of such Act (42 U.S.C. 402(w)(6)) is amended—
						(i)by
			 striking old-age each place it appears and inserting
			 old-age, widow’s, or widower’s; and
						(ii)by
			 adding at the end (after and below subparagraph (D)) the following new
			 sentence:
							
								For
				purposes of this paragraph, an individual is deemed to become eligible for an
				old-age insurance benefit on the first day of the month in which such
				individual attains age 62, and for a widow’s or widower’s insurance benefit on
				the first day of the month in which such individual attains age
				60..
						(3)Other conforming
			 amendments
					(A)Section
			 202(e)(2)(A) of such Act (42 U.S.C. 402(e)(2)(A)) is amended by inserting
			 subsection (w), after subsection (q),.
					(B)Section
			 202(f)(2)(A) of such Act (42 U.S.C. 402(f)(2)(A)) is amended by inserting
			 subsection (w), after subsection (q),.
					(b)Treatment of
			 delayed retirement in cases of simultaneous entitlement to old-age insurance
			 benefits and widow’s or widower’s insurance benefitsSection
			 202(w) of the Social Security Act (42
			 U.S.C. 402(w)) is amended—
				(1)by striking
			 The amount in paragraph (1) and inserting Subject to
			 paragraph (7), the amount; and
				(2)by adding at the
			 end the following new paragraph:
					
						(7)If for any month an individual is
				entitled (prior to the application of this subsection) both to an old-age
				insurance benefit and to a widow’s or widower’s insurance benefit, the
				resulting increase (if any) in the amount of the widow’s or widower’s insurance
				benefit under paragraph (1) shall be made (prior to the application of
				subsection (k)(3)(A)) in lieu of any increase in the amount of the old-age
				insurance benefit under such paragraph, unless—
							(A)the amount of such old-age insurance
				benefit would be greater than the amount of such widow’s or widower’s insurance
				benefit after the application of paragraph (1) to each such benefit, or
							(B)the increase which would otherwise be
				made under such paragraph in the amount of such old-age insurance benefit would
				result (under the language following subparagraph (F) in the first sentence of
				subsection (e)(1) or (f)(1)) in the termination of the individual’s entitlement
				to widow’s or widower’s insurance
				benefits.
							.
				2.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to widow’s and widower’s insurance benefits
			 (under section 202 (e) and (f) of the Social
			 Security Act) for months after the month in which this Act is
			 enacted.
		
